Citation Nr: 0431519	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated at 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active duty from March 1952 to September 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of VA's Regional Office 
(RO).  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran's service-connected schizophrenia is 
currently manifested by mild anxiety residuals, with 
suspiciousness and mild memory loss; but with normal routine 
behavior, self-care, and conversation.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
schizophrenia are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO sent the veteran a letter in May 2002, 
prior to the AOJ decision on appeal.  This letter notified 
him that the RO had received his claim for an increase in 
compensation, and informed him that he should submit current 
medical evidence showing his service-connected disability had 
increased in severity.  He was also informed that if he 
notified VA of recent treatment, VA would assist him in 
obtaining those records.  In the event that he did not have 
any evidence of current treatment to support his claim, the 
letter reminded him that he was entitled to treatment by VA 
for all service-connected disabilities, and that he should 
contact his nearest facility for care and treatment.  He was 
also notified that he needed to provide VA sufficient 
information to assist him in obtaining various records.  He 
was sent copies of VA Form 21-4142, to provide his 
authorization for VA to obtain relevant records for him.  He 
was also advised to tell VA of any additional information or 
evidence that he had, or to submit such evidence.  It appears 
that the veteran did not respond to VA's request for 
information, but rested on the record.  

The veteran was also provided with a copy of the December 
2002 rating decision, and the February 2003 statement of the 
case.  These documents, and their respective notice letters, 
also served to notify the veteran not only of the actions VA 
had taken in his claim, what VA had received from him, and 
what was lacking in his specific claim, but also of the 
pertinent laws, regulations, and criteria, as well as the 
evidence considered.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice was provided prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was offered a personal hearing, but declined.  
He did not respond to the initial VCAA letter.  His response 
to the RD and SOC only argued that more emphasis should be 
placed on an over 20 year old history of hospitalization, 
which was considered by the Board previously in November 
1978.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  VA has met its duties to notify 
the veteran under 38 U.S.C.A. §§ 5102, 5103, Pelegrini, and 
38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's VA treatment records and 
VA compensation and pension examination report have been 
obtained and associated with the claims folder.  Repeated 
development has been conducted at each stage of the appellate 
process, when the veteran notified VA that additional 
evidence may exist.  Thus, the duty to assist has also been 
met.  


Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  (Italics added.)  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records (SMRs) and all other evidence of 
record pertaining to the history of the veteran's service-
connected anxiety disorder with panic disorder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Although the veteran has argued that his past medical history 
of hospitalizations, approximately 25 years ago, should 
entitle him to a higher current rating, when, as here, 
entitlement to compensation already has been established and 
an increase in the evaluation is at issue, it is the present 
level of disability which is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's schizophrenia is evaluated pursuant to a 
General Rating Formula for Mental disorders under 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (2003).  His current 30 percent 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9205.  

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).  Because the veteran's disability has 
rated at 30 percent for the requisite period of time, it is 
protected at that level from any decrease.  

For a higher evaluation of 50 percent  to be assigned, the 
evidence needs to show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

No such evidence is shown in this case.  The Board has 
reviewed the veteran's entire claims file, including his VA 
treatment records, and his multiple periods of past 
hospitalization at a VA facility, and elsewhere.  However, he 
has not had any periods of hospitalizations for over 20 
years.  Many of these periods of past hospitalization were 
already considered in the November 1978 Board decision, which 
denied entitlement to a rating higher than 30 percent.  

The June 2002 VA compensation and pension examiner reviewed 
the claims file, including these past records of 
hospitalizations.  He also noted that although recent 
progress notes revealed that the veteran was taking 
Wellbutrin, the examiner did not see a diagnosis or other 
treatment records of mental illness.  Currently, the veteran 
complained of a feeling of "restlessness," and headaches.  
He was noted to be taking prescription strength Motrin for 
headaches, but nothing currently for mental, psychological, 
or emotional disorders.  The veteran also explained that his 
mind "wandered," and he worried about "stupid things."  He 
also reported "strange feelings," coming into his head, 
such as looking at the divided line on the highway, and 
thinking that he was close to dying, while driving.  The 
veteran was currently retired, but had worked most recently 
in the grocery business for 35 years.  He received Social 
Security, but it was Social Security retirement benefits.  

Objectively, on mental status examination, the veteran was in 
no distress.  Hygiene and grooming were good, appearance was 
normal.  His level of activity was normal, and no abnormal 
movements were noted.  His eye contact was good, speech was 
normal in rate and volume, but increased in amount.  He was 
alert and oriented.  He knew the name of the president, had a 
fund of knowledge, and was aware of current events.  He 
recalled two out of three words, after a brief distraction, 
and recalled the third with cueing.  His judgment to a 
hypothetical was good.  The veteran described his mood as 
"good to somber."  Affect was slightly inappropriate with 
some unexpected laughter and occasional withdrawal.  Thoughts 
were not slowed.  No signs of a formal thought disorder were 
in evidence.  His last suicidal thought was noted to be the 
day before, when he was driving, and thought about crossing 
the centerline.  He denied homicidal thoughts and 
hallucinations.  No signs of paranoia or other delusions were 
elicited.  He had some mild obsessive-compulsive behaviors.  
The diagnostic impressions of the examiner were: 
schizophrenia, paranoid (by history), and anxiety disorder, 
not otherwise specified.  His Global Assessment of 
Functioning (GAF) score was 65.

The examiner also concluded that the veteran was not 
receiving any medication or other mental health therapies.  
He seemed to be doing fairly well, except that signs of 
anxiety related disturbances were present.  The examiner 
opined that this may be a residual of early schizophrenia.  
He had mild impairment in his social adaptation.  The 
examiner said he would rate the veteran's overall level of 
disability due to anxiety related symptoms that are apparent 
residual of schizophrenia, to be mild.  The veteran was 
considered competent to manage his own funds in his best 
interest.  

A comparison of the relevant provisions of DC 9205 with the 
veteran's current symptoms reveal that the current 30 percent 
evaluation of his schizophrenia is more appropriate than a 
higher rating would be.  Longitudinal review of the claims 
file is negative for clinical evidence of a flattened affect, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short-and long-
term memory, impaired judgment or impaired abstract thinking.  
There is also no evidence of disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships resulting in occupational and 
social impairment with reduced reliability and productivity.  

Instead, the veteran is generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal; 
and his depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and mild memory loss, if extant, is more 
closely analogous the criteria which contemplate a 30 percent 
evaluation.  

Finally, the veteran's current GAF score is also consistent 
with the 30 percent evaluation.  A GAF score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)).  

The veteran's GAF score on the recent June 2002 examination 
was 65.  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  This comports with the 
examiner's specific assessments.  Such mild symptoms are 
inconsistent with an evaluation greater than 30 percent.  

Last, 38 C.F.R. § 3.321(b)(1) provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Referral for consideration of an extra-schedular rating for 
the veteran's schizophrenia is not warranted.  While he was 
hospitalized for this disorder, he has not had any recent 
periods of hospitalizations for over 20 years.  Although the 
schizophrenia has interfered with his employment in the past, 
it has not currently done so at a level which would trigger 
application of extra-schedular consideration.  The evidence 
shows that the veteran's disability is currently only mild, 
he receives little, if any treatment, and no medication.  The 
degrees of disabilities specified in the Schedule are 
considered adequate to compensate average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  His 
disability is appropriately rated under the schedular 
criteria.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

The claim for an increased rating for schizophrenia is 
denied.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



